DISMISS; and Opinion Filed September 29, 2015.




                                         S
                                Court of Appeals
                                                 In The


                         Fifth District of Texas at Dallas
                                      No. 05-15-01106-CV

                     IN RE MAURICIO ANTONIO CABRERA, Relator

                 Original Proceeding from the 195th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F-1057867-N

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Stoddart, and Whitehill
                                 Opinion by Justice Lang-Miers
       Relator filed this original proceeding requesting that the Court order the district clerk to

provide him with copies of certain documents related to his conviction so that he can prepare his

petition for writ of habeas corpus. This Court lacks jurisdiction over relator’s petition. The

Court's power to grant writs in original proceedings is conferred by section 22.221 of the Texas

Government Code. Because the Dallas County district clerk is not a judge, the district clerk falls

within our writ jurisdiction only to the extent necessary to enforce our jurisdiction in another

proceeding. See TEX. GOV’T CODE ANN. § 22.221(a), (b) (West 2004) (writ power). There is no

appeal pending in this Court regarding relator’s conviction and this Court does not have

jurisdiction over post-conviction habeas corpus proceedings. See TEX. CODE CRIM. P. ANN. art.

11.05 (West 2005) (by whom writ may be granted). Therefore, the relief the relator seeks is not

necessary to enforce the Court’s jurisdiction.
      We dismiss the petition for want of jurisdiction.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE

151106F.P05




                                              –2–